DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 08/11/2021 is/are being considered by the examiner.
Claims 1-20 are pending:


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are mostly persuasive.  The majority of the drawing objections of record has been withdrawn. 
Applicant asserts that MPEP 1.84(p)(1) does not prohibit primed reference numerals, but rather prohibits “things like … inverted commas”.
The office respectfully notes that “inverted commas” is a British English manner of referencing what is commonly called “prime markings” in American English. The office further notes that the default version of English in the context of patents is British English, and therefore MPEP 1.84(p)(1) does explicitly prohibit inverted comma/prime markings.
Applicant asserts that due to the improved clarity of the replacement sheets that the issue regarding insufficient reproduction issues introduced by the inverted comma/prime marking is overcome.
The office respectfully disagrees, as the reproduction issue is inherent to the small size and speck-like nature of inverted comma/prime markings. When the drawing is scaled down, the inverted commas/prime markings will lose their meaning when reproduced, ex 

Applicant’s arguments and/or amendments, with respect to 35 USC 112a rejection have been fully considered. 
Applicant asserts that Para20’s statement of “any suitable turbine engine” and the example of General Electric 7FA is sufficient enablement for one of ordinary skill in the art.
The office respectfully disagrees. Applicant’s assertion would have been persuasive if the rejection of record was based on enablement, however the rejection of record is based on the written description requirement. Listing “any suitable turbine engine” or even giving a particular example of General Electric 7FA is not sufficient written description for essential material. Further, essential material must be either in the application itself or be incorporated by reference from a US patent or a US patent application publication. The contents of Para20 fail to incorporate by reference “any suitable turbine engine” or a General Electric 7FA. See 37 CFR 1.57, or MPEP 608.01(p).
The office further notes that Para20 explicitly states that the instant application is not limited to only a General Electric 7FA. Thus even if the office considered Para20 to provide be sufficient written description of the subject matter of Claim 8 in the context of a General Electric 7FA, Claim 8 does not limit itself to that working environment, and therefore the full scope of Claim 8 would still fail the written description requirement.
Applicant asserts that the description in Para37-38 is sufficient enabled in light of additional detailed design information that would have to be provided by one of ordinary skill in the art, and therefore the written description requirement is satisfied “when read as a whole”.
The office respectfully disagrees. The rejection of record is based on the written description requirement, not enablement. P16 Para2 of remarks admits that one of ordinary skill in the art has to provide additional written description sources from a General Electric 7FA to combine with applicant’s description in order to “read as a whole” assumption as to how applicant performs applicant’s own disclosure. This is a clear failure to comply with the written description requirement of 35 USC 112. 
Further, as noted above a General Electric 7FA is not part of the applicant’s written description for at least the reason that it was not properly incorporated by reference.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejection have been fully considered. 
Applicant asserts that “approximately” does not necessarily render a claim indefinite.
The office agrees that the determination of indefiniteness of “approximately” is an instance-by-instance determination.
Applicant assert that one of ordinary skill would read “approximately” as being “insignificant variation”.
The office respectfully disagrees, that every person of ordinary skill in the art would only read “approximately” as being “insignificant variation”. Further, even if such an understanding as asserted by applicant was universally applied, the issue indefinite claim scope would remain as it is unknown what degree of variation would or would not be within the bounds of “insignificant variation”, as would 1% or 5% or 10% or etc. be considered “insignificant variation”.

Applicant’s arguments and/or amendments, with respect to 35 USC 102 and 103 art rejection based on Deodhar (US 8,282,346) have been fully considered and are persuasive.  The 35 USC 102 and 103 art rejections of record has been withdrawn. 


Drawings
The drawings are objected to because
Use of inverted comma/prime marking is not permitted, see MPEP 1.84(p)(1), and the usage introduces insufficient reproduction issues to the drawing, see MPEP 1.84 (l), (k), further the usage has insufficient scaling as the reference character notation is not legible, see MPEP 1.84(k), as the usage for some reference characters is inferred based solely on the written description as opposed to the drawing itself.
Fig 6,7
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 10
L3-4, amend “the pair of first teeth” to improve clarity
L4, amend “the pair of second teeth” to improve clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8
The limitation of Claim 8 L1-8 failing to comply with the written description requirement, as the cited limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of cited limitations, as the functional limitations of Claim 8 claim a resultant feature of a gap at rest and the gap closing during operation, however applicant’s structure that results in such a function needs to be disclosed in order for the functional limitation to have sufficient written description. The office identifies Para6,37,38 as the closest specification support, where; Para6 is effectively a copy of the language presented in Claim 8 itself, Para37 locates gap 370/376 between the relevant structures, and Para38 again effectively rewords the same language as presented in Claim 8. Applicant does not disclose any material properties (modulus of elasticity, applicant’s structure performs the claimed functions, however it is well establish that patent drawings are not to scale and thus cannot be relied upon for explicit details such as dimensions. Thus one of ordinary skill in the art is not able to understand/determine how/that applicant had possession of the claimed limitations of Claim 8 at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8
L5,  limitation “approximately [x]” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what degree of variation from exactly [x] is or is not within the scope of the term “approximately”, further the office notes that it appears that Para53 attempts to define “approximately” however the disclosure of Para53 fails to rise to the level of an explicit definition that would guide two of ordinary skill in the art to come to the same conclusion as to the scope of the cited limitation.


Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-20, as best understood in light of the objections above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesh (US 8,277,172) in view of Morinaka (US 2019/0136863).
Claim 1
Tesh discloses:
“A gas turbine spacer disk (disk with label 88 pointing at its radially outer surface) comprising: 
a disk portion disposed about a rotational axis (see Fig1 and annotated Fig2); 
a rim portion disposed about the disk portion (see annotated Fig2), an outer face of the rim portion defining a plurality grooves extending circumferentially about the rotational axis (see Fig2/3/4); 
a first fillet transitioning from the rim portion to a first side of the disk portion (see annotated Fig2); and 
a second fillet transitioning from the rim portion to a second side of the disk portion (see annotated Fig2), wherein 
the plurality of grooves includes a pair of first grooves having a first diameter (see annotated Fig2, first groove and first diameter shown by solid double headed arrow line) and a pair of second grooves having a second diameter (see annotated Fig2, second groove and second diameter shown by dashed  … , a first one of the first grooves overlapping in an axial direction with the first fillet (see Fig2-4), a second one of the first grooves overlapping in the axial direction with the second fillet (see Fig2-4).”
Tesh is silent to the second diameter being less than the first diameter.
Morinaka teaches (Abstract, Para5-7; Fig4) that changing the diameters of the steps and grooves directly where some diameters are greater/smaller than adjacent steps and grooves is a variable that results lowering fluid leakage rates though the labyrinth seal.
The office notes that applicant’s motivation, as discussed in at least Para35, for their arrangement is to restrict air flow, ie fluid leakage, along flowpath 362 through the seal 360.
According to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform routine optimization to the diameters of the teeth and grooves of Tesh in order to reduce the fluid leakage through the seal of Tesh, as Morinaka identifies that teeth/groove diameter is a known result-effective variable, and as according to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, and that the resultant structure following the routine optimization experimentation would result in the tooth/groove diameter arrangement as claimed by applicant since both applicant and one of ordinary skill would be using the same known result-effective variable with the same motivation.

    PNG
    media_image1.png
    545
    945
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    443
    443
    media_image2.png
    Greyscale

Claim 2
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine spacer disk according to Claim 1, wherein an entirety of the first one of the first grooves overlaps in the axial direction with the first fillet (Tesh: Fig2-4) and an entirety of the second one of the first grooves overlaps in the axial direction with the second fillet (Tesh: Fig2-4).”
Claim 3
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine spacer disk according to Claim 1, wherein the first one of the first grooves overlaps axially with a transition from the first fillet to the rim portion (Tesh: Fig2-4 above, transition includes fillet region) and the second one of the first grooves overlaps axially with a transition from the second fillet to the rim portion (Tesh: Fig2-4 above, transition includes fillet region).”
Claim 4
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine spacer disk according to Claim 1, wherein the plurality of grooves further includes a center groove overlapping in the axial direction with the disk portion (Tesh: Fig2-4).”
Claim 5
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine spacer disk according to Claim 1, wherein the plurality of grooves further includes a pair of third grooves (Tesh: see annotated Fig2/3 above, third groove and third diameter shown by dotted double headed arrow line), each third groove being on opposite axial sides of the disk portion (Tesh: Fig2-4).”
Claim 6
The optimized arrangement of Tesh by the teachings of Morinaka discloses:
“The gas turbine spacer disk according to Claim 1, 
wherein the plurality of grooves consists of a center groove (Tesh: see annotated Fig2/3, center groove is circled), the pair of first grooves (Tesh: see annotated Fig2/3, first grooves), the pair of second grooves (Tesh: see annotated Fig2/3, second grooves), and a pair of third grooves (Tesh: see annotated Fig2/3, third grooves), the center groove overlapping in the axial direction with the disk portion (Tesh: Fig2-4), 
wherein the first one of the first grooves is axially between the center groove and a first one of the second grooves (Tesh: Fig2-4), wherein the second one of the first grooves is axially between the center groove and a second one of the second grooves (Tesh: Fig2-4), wherein the first one of the second grooves is axially between the first one of the first grooves and a first one of the third grooves (Tesh: , wherein the second one of the second grooves is axially between the second one of the first grooves and a second one of the third grooves (Tesh: Fig2-4).”
Claim 7
The optimized arrangement of Tesh by the teachings of Morinaka discloses:
“A gas turbine engine (Tesh: Fig1) including the gas turbine spacer disk according to Claim 1 (see claim 1) and further comprising: 
a first stage disk rotatable about the rotational axis (Tesh: Fig2, left/upstream blade stage 24); and a second stage disk rotatable about the rotational axis (Tesh: Fig2, right/downstream blade stage 28), the first and second stage disks being disposed on opposite axial sides of the gas turbine spacer disk (Tesh: Fig2).”
Claim 9
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine engine according to Claim 7, further comprising a diaphragm disposed about the gas turbine spacer disk (Tesh: Fig2-4, diaphragm 82), the diaphragm including a plurality of teeth (Tesh: best seen Fig3/4, teeth on face 87), each tooth of the plurality of teeth of the diaphragm extending radially inward into a corresponding groove of the plurality of grooves to define a tortuous path between the diaphragm and the gas turbine spacer disk (Tesh: Fig2-4).”
Claim 10
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine engine according to Claim 9, wherein the plurality of teeth of the diaphragm includes a pair of first teeth extending into the first grooves (Tesh: Fig2-4) and a pair of second teeth extending into the second grooves (Tesh: Fig2-4), wherein the first teeth extend radially inward less than the second teeth (limitation is within the scope of the modification to Tesh as discussed in Claim 1).”
Claim 11
The optimized arrangement of Tesh by the teachings of Morinaka discloses: 
“A gas turbine spacer disk (Tesh: disk with label 88 pointing at its radially outer surface) comprising: 
a disk portion disposed about a rotational axis (Tesh: see Fig1 and annotated Fig2); and 
a rim portion disposed about the disk portion (Tesh: see annotated Fig2), an outer face of the rim portion defining a series of circumferential grooves (Tesh: see Fig2/3/4) that alternate in depth along at least an axial width of the rim portion (limitation is within the scope of the modification to Tesh as discussed in Claim 1 above), the grooves of the series of circumferential qrooves beinq separated from one another by correspondinq seal lands (Tesh: see Fig2/3/4), the grooves of the series of circumferential qrooves beinq recessed radially inward of the correspondinq seal lands (Tesh: see Fig2/3/4).”
Claim 12
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine spacer disk according to Claim 11 further comprising: a first fillet transitioning from the rim portion to a first side of the disk portion (Tesh: Fig2-4); and a second fillet transitioning from the rim portion to a second side of the disk portion (Tesh: Fig2-4), wherein the series of circumferential grooves includes a pair of first grooves of a first depth (Tesh: see annotated Fig2/3, first groove and first diameter shown by solid double headed arrow line) and a pair of second grooves of a second depth (Tesh: see annotated Fig2/3, second groove and second diameter shown by dashed double headed arrow line) greater than first depth (limitation is within the scope of the modification to Tesh as discussed in claim 1 above), each first groove overlapping in an axial direction with a corresponding one of the first or second fillets (Tesh: Fig2-4).”
Claim 13
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine spacer disk according to Claim 11, further comprising: a first fillet transitioning from the rim portion to a first side of the disk portion (Tesh: Fig2-4); and a second fillet transitioning from the rim portion to a second side of the disk portion (Tesh: Fig2-4), wherein the series of circumferential grooves includes a pair of first grooves of a first depth (Tesh: annotated Fig2/3, first groove and first diameter shown by solid double headed arrow line) and a pair of second grooves of a second depth (Tesh: annotated Fig2/3, second groove and second diameter shown by dashed double headed arrow line) greater than first depth (limitation is within the scope of modification to Tesh as discussed in claim 1), an entirety of each first groove overlaps in an axial direction with a corresponding one of the first or second fillets (Tesh: Fig2-4).”
Claim 14
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine spacer disk according to Claim 11, further comprising: a first fillet transitioning from the rim portion to a first side of the disk portion (Tesh: Fig2-4); and a second fillet transitioning from the rim portion to a second side of the disk portion (Tesh: Fig2-4), wherein the series of circumferential grooves includes a pair of first grooves of a first depth (Tesh: see annotated Fig2/3, first groove and first diameter shown by solid double headed arrow line) and a pair of second grooves of a second depth (Tesh: see annotated Fig2/3, second groove and second diameter shown by dashed double headed arrow line) greater than first depth (limitation is within the scope of modification to Tesh as discussed in claim 1), each first groove overlaps in an axial direction with a transition from a corresponding one of the first or second fillet to the rim portion (Tesh: see annotated Fig2/3 above, fillet region(s) is/are transition(s) ).”
Claim 15
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine spacer disk according to Claim 11, wherein the series of circumferential grooves includes at least one central groove (Tesh: Fig2-4, center groove is circled), a pair of first grooves of a first depth (Tesh: annotated Fig2/3 above, first grooves), and a pair of second grooves of a second depth (Tesh: annotated Fig2/3, second grooves) greater than first depth (limitation is within the scope of modification to Tesh as discussed in claim 1), the central groove being disposed axially between the first grooves (Tesh: Fig2-4), wherein the first grooves are disposed axially between the second grooves (Tesh: Fig2-4).”
Claim 16
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine spacer disk according to Claim 15, wherein the series of circumferential grooves further includes a pair of third grooves (Tesh: annotated Fig2/3, third grooves), the second grooves being axially between the third grooves (Tesh: Fig2-4).”
Claim 17
The optimized arrangement of Tesh by the teachings of Morinaka discloses:
“A gas turbine spacer disk (Tesh: disk with label 88 pointing at its radially outer surface) comprising: 
a disk portion disposed about a rotational axis (Tesh: see Fig1 and annotated Fig2); 
a rim portion disposed about the disk portion (Tesh: see annotated Fig2), a radially outermost face of the rim portion defined by alternating troughs and peaks such that the troughs are separated from one another in an axial direction by corresponding peaks of the peaks (Tesh: see Fig2-4), wherein the troughs include a pair of first troughs (Tesh: annotated Fig2/3, first groove and first diameter shown by solid double headed arrow line) and a pair of second troughs (Tesh: annotated Fig2/3, second groove and second diameter shown by dashed double headed arrow line), the first troughs being radially outward of the second troughs (limitation is within the scope of the modification to Tesh as discussed in Claim 1 above); 
a first transition from the rim portion to a first side of the disk portion (Tesh: see annotated Fig2/3, includes first fillet); and 
a second transition from the rim portion to a second side of the disk portion (Tesh: see annotated Fig2/3, includes second fillet), 
wherein the first troughs are disposed on opposite axial sides of the disk portion (Tesh: Fig2-4) and overlap in the axial direction with a corresponding one of the first and second transitions (Tesh: Fig2-4).”
Claim 18
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine spacer disk according to Claim 17, wherein each first trough is flanked on both sides by an adjacent trough of the troughs (Tesh: Fig2-4) that has a diameter that is less than the first trough (limitation is within the scope of the modification to Tesh as discussed in Claim 1 above).”
Claim 19
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine spacer disk according to Claim 18, wherein the diameter of the adjacent troughs is the same as a diameter of the second troughs (limitation is within the scope of the modification to Tesh as discussed in Claim 1 above).”
Claim 20
The optimized arrangement of Tesh by the teachings of Morinaka discloses: “The gas turbine spacer disk according to Claim 17, wherein the first transition includes a first fillet and the second transition includes a second fillet (Tesh: Fig2-4).”

Claim 8, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesh in view of Morinaka, and in further view of Kurosawa (US 4,484,858).
Claim 8 (first combination)
The optimized arrangement of Tesh by the teachings of Morinaka discloses:
“The gas turbine engine according to Claim 7, wherein 
when the gas turbine spacer disk is in a static condition 
the rim portion and the first stage disk are radially spaced apart to define a first gap therebetween and the rim portion and the second stage disk are radially spaced apart to define a second gap therebetween (it is well known that two parts cannot mutually exist in the exact same location, and it is well known that machinist have to leave manufacturing and assembly tolerances, therefore there is a gap between the rim portion and each of the up/downstream blade stage structures of Tesh Fig2-4), 
…
wherein the rim portion is configured to elastically deform under centrifugal force (it is well known that materials elastically deform under load; Tesh: Fig2-4, cantilever beam portion of rim portion) 
… the rim portion contacts the first and second stage disks to close the first and second gaps respectively (Tesh: Fig2-4, rim portion of spacer disk in contact with each of the up/downstream blade stage structures while the system is in operation as shown by the flow arrows).”
Tesh is silent as to the gap being within the claimed range, and that the elastic deformation via centrifugal force directly causes the gap to close during operation.
Kurosawa teaches (Fig2-5) that increasing a gap 11 height between a spacer disk and adjacent up/downstream blade stages 4/5 is known variable that results in increased leaks and decreased thermal efficiency of the gas turbine engine, and that a gap size of 0.0 mm results in a leak of 0.0 kg/s which corresponds to a 0.0% reduction in thermal efficiency.
According to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform routine optimization to the structure of the optimized arrangement of Tesh by the teachings of Morinaka to result in an arrangement that in the assembled state has gap between the spacer disk and each of the up/downstream blade stage structures 132/136 in order to allow for manufacturing and assembly of the arrangement and for the arrangement to have the gap closed while in operation via the centrifugal loading of the cantilever beam portion of the rim portion of the spacer disk, as Kurosawa teaches that the gap height between the space disk and each of the up/downstream blade stage structures 132/136 is a known in the art result effective variable that results in decreased leaks and increased thermal efficiency of the gas turbine engine as the gap height decreases to zero, and as taught by the MPEP that the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Claim 8 (second combination)
The optimized arrangement of Tesh by the teachings of Morinaka discloses:
“The gas turbine engine according to Claim 7, wherein 
when the gas turbine spacer disk is in a static condition 
the rim portion and the first stage disk are radially spaced apart to define a first gap therebetween and the rim portion and the second stage disk are radially spaced apart to define a second gap therebetween (it is well known that two parts cannot mutually exist in the exact same location, and it is well known that machinist have to leave manufacturing and assembly tolerances, therefore there is a gap between the rim portion and each of the up/downstream blade stage structures of Tesh Fig2-4), 
…
wherein the rim portion is configured to elastically deform under centrifugal force (it is well known that materials elastically deform under load; Fig2-4, cantilever beam portion of rim portion) 
… the rim portion contacts the first and second stage disks to close the first and second gaps respectively (Tesh: Fig2-4, rim portion of spacer disk in contact with each of the up/downstream blade stage structures while the system is in operation as shown by the flow arrows).”
Tesh is silent as to the gap being within the claimed range, and that the elastic deformation via centrifugal force directly causes the gap to close during operation.
Kurosawa teaches:
“”…when the gas turbine spacer disk is in a static condition (Fig6,8a) 
the rim portion and the first stage disk are radially spaced apart to define a first gap therebetween (Fig6/8a, gap 11 between rim of disk 2 and disk 1) and …, 
the first … gaps being less than or equal to approximately 0.025 inches (0.635 millimeters) (Fig3; C2L13-14, gap 11 is initially 0.24mm)
wherein the rim portion is configured to elastically deform under centrifugal force (Fig6/8a,b, rim portion of disk 2 includes rim of disk 2 and wire 16 within groove 15; C4L17-26, wire 16 moves from Fig8a positon to Fig8b position due to centrifugal forces) 
such that the rim portion contacts the first and second stage disks to close the first and second gaps respectively (C4L17-26; Fig8b, wire 16 has closed gap 11 entirely).”
Kurosawa further teaches (Fig3-5) that a decreased gap decreases leaks and improves thermal efficiency of the turbine engine.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the spacer disk to adjacent blade disk interface of the optimized arrangement of Tesh by the teachings of Morinaka for that of Kurosawa, as such a modification would be a simple substitution of one known in the art spacer disk to adjacent blade disk interface for another known in the art spacer disk to adjacent blade disk interface, further Kurosawa explicitly teaches that its arrangement of gap closure results in decreases leaks and improves thermal efficiency of the turbine engine.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,060,615 to Morinaka: US Patent version of Morinaka above

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745   

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747